Case 2:19-cv-00037-JRG-RSP Document 12 Filed 03/08/19 Page 1of3PagelID#: 246

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

IMPLICIT, LLC

 

Plaintiff(s)

Vv. Civil Action No. 2:19-cv-37-JRG

JUNIPER NETWORKS, INC.

 

Ne ee eee eee le

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Juniper Networks, Inc.
c/o C T Corporation System
1999 Bryan St., Ste. 900
Dallas, TX 75201-3136 USA

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: William E. Davis, III

The Davis Firm, P.C.
213 N. Fredonia Street, Suite 230
Longview, Texas 75601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 2/22/19 Wad A. Ofooke

 

Signature of Clerk or Deputy Clerk

 
Case 2:19-cv-00037-JRG-RSP Document 12 Filed 03/08/19 Page 2 of 3 PagelID#: 247

A@ 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:19-cv-39-JRG

 

 

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

Juniper Networks, Inc c/o C T Corporation Systems
. oe a 1999 Bryan St., Ste 900 Dallas, TX 75201-3136 USA
This summons for (name of individual and title, if any)

was received by me on (date) 02/25/2019 ‘

 

OC Ipersonally served the summons on the individual at (place)

 

on (date) 5 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

Oj I returned the summons unexecuted because ; or

Service of Summons, Complaint for Patent Infringements, Exhibits, 1, 2, 3, 4, 5, 6, 7, 8,
XJ Other (specif): and Civil Cover sheet was executed upon

Juniper Networks, Inc

c/o C T Corporation Systems

1999 Bryan St., Ste 900 Dallas, TX 75201-3136 USA

via certified mail #7016 2070 0001 0471 7487 delivered on 02/28/2018.
My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

if
03/06/2019 —AHUte

Server's signature

James A. Smith - Process Server

Date:

 

 

Printed name and title

307 N. Center St. Longview, TX 75601

Server's address

 

Additional information regarding attempted service, etc:

   
SENDER: COMPLETE THIS SECTION

m Complete Items 1, 2, and 3.
® Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

Case 2:19-cv- -
e 2:19-cv-00037-JRG-RSP Document 12 Filed 03/08/19 Page 3 of 3 PagelD#: 248

   
    

COMPLETE THIS SECTION ON DELIVERY

A, Signature =

x SE ALA OC Agent

: C1 Addressee

B. Received by (Rrinted Name) C. Date of Delivery
es f

YD
0

 

 

1. Article Addressed to:

Juniper Networks, Inc.

c/o C T Corporation System
1999 Bryan St., Ste. 900
Dallas, TX 75201-3136

HANA IANA

9590 9402 1458 5329

D. Is delivery address different from item 1? D Yes
If YES, enter delivery address below: 1 No

 

 

 

 

9. Article Number (Transfer from service label)
7O1Lb 2070 O001 O471 74a?
PS Form 3811, July 2015 PSN 7630-02-000-9053

 

1
t
1
4

 

3. Service Type CO Priority Mail Express®
Adult Signature O Registered Mall™

C1 Adult Signature Restricted Delivery CO Realstered Mail Restrictec
@ Certified Mall® Delivery

( Certified Mall Restricted Delivery O Return Recelpt for

Cl Collect on Delivery Merchandise

C1 Collect on Delivery Restricted Delivery (2 Signature Gonfirmation™

C Insured Mall C1 Signature Confirmation
CO Insured Mall Restricted Delivery Restricted Delivery
(over $500)

 

Domestic Return Receipt
